John T. Devlin, OSB No. 042690
john@j ohndevlinlaw .com
Devlin Law, P.C.
1212 SE Spokane Street
Portland, OR 97202
Telephone: (503) 228-3015
Facsimile: (503) 660-4079

Of Attorneys for Plaintiff

                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PORTLAND DIVISION


 ROBERT SMITH,                                      Civil Action No. 3:18-cv-00843-BR

                             Plaintiff,             ORDER OF DISMISSAL AS TO
              v.                                    CLACKAMAS COUNTY,
                                                    DANIELLE RIST, CARLA
 CORIZON HEALTH, INC., a Tennessee                  KELLY, NADIA PETROV, AND
 Corporation; CLACKAMAS COUNTY, an                  ALEX SALAZAR, M.D.
 Oregon county; DANIELLE RIST, an individual;
 CARLA KELLY, an individual; NADIA
 PETROV, an individual; and ALEX SALAZAR,
 M.D., an individual,

                             Defendants.

       Based on the stipulation of the parties, all claims against defendants Clackamas

County, Danielle Rist, Carla Kelly, Nadia Petrov, and Alex Salazar, M.D. are hereby

Page 1 - ORDER OF DISMISSAL AS TO CLACKAMAS COUNTY, DANIELLE
RIST, CARLA KELLY, NADIA PETROV, AND ALEX SALAZAR, M.D.
      ORDERED to be DISMISSED with prejudice and without attorney fees or costs to

any party:



      DATED this _ _ _ _ _ day of _ _-1-~-i-1:,_d_.,+-7'----' 2019.




                                                        al Brown


SUBMITTED BY:
John T. Devlin, OSB No. 042690
Email: john@johndevlinlaw.com
Of Attorneys for Plaintiff




Page 2 - ORDER OF DISMISSAL AS TO CLACKAMAS COUNTY, DANIELLE
RIST, CARLA KELLY, NADIA PETROV, AND ALEX SALAZAR, M.D. .
